Citation Nr: 0734767	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-14 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had service as a recognized guerilla from August 
1944 to October 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, that denied the appellant's 
application to reopen a previously denied claim for service 
connection for the veteran's cause of death.  In March 2007, 
this case was remanded by the Board for further development.  
In July 2007, the appellant testified at a travel board 
hearing held at the RO.  A copy of the hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The claim for service connection for the veteran's cause 
of death was previously denied in an October 2004 Board 
decision.  The RO declined to reopen the claim in March 2005; 
the appellant did not appeal either decision.

2.  Evidence submitted since the March 2005 final decision 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The October 2004 Board decision and March 2005 final 
decision that respectively denied service connection and 
declined to reopen the appellant's previously denied claim 
for service connection for the veteran's cause of death are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1100, 20.1103, 
20.1104, 20.1105 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the veteran's cause of 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006 and May 
2006; a rating decision in February 2006; and a statement of 
the case in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2006 
statement of the case.  The appellant received additional 
notification in September 2007.  However, the Board finds 
that issuance of a statement of the case is not required 
after the issuance of that notice letter, because no evidence 
has been added to the claims file subsequent to the March 
2006 statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for service connection 
for the veteran's cause of death as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the appellant would not provide a 
basis to grant this claim.  The Board again observes that the 
appellant has made no showing or allegation that the content 
of the notice resulted in any prejudice to the appellant.

In an October 2004 decision, the Board denied the appellant's 
claim for service connection for the veteran's cause of 
death.  In March 2005, the RO found that new and material 
evidence had not been submitted to reopen the claim.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103, 20.1104 (2007).  Thus, since the Chairman of 
the Board did not order reconsideration of the Board's 
October 2004 decision, it became final.  38 C.F.R. § 20.1100 
(2007).  In addition, the March 2005 decision became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in November 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the October 2004 
decision consisted of service medical records; service 
department records; statements from the appellant; private 
medical records dated from November 1995 to December 1995 and 
April 2003; a medical certificate dated in April 2003; a 
private medical opinion and medical certificate dated in 
March 2004; the appellant's December 2003 RO hearing 
testimony; a copy of the death certificate which lists the 
cause of death as acute myocardial infarction; and statements 
from the veteran's fellow servicemen dated in February 1959, 
December 2003, and March 2004.  The Board found that there 
was no competent medical evidence that the veteran's cause of 
death was related to service or to a service-connected 
disability.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses attributable to an acute myocardial 
infarction.

The evidence before VA at the time of the March 2005 final 
decision was the same as that before the Board at the time of 
the October 2004 decision.  The RO found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for the veteran's cause 
of death.

The evidence submitted to VA after the March 2005 final 
decision includes an additional copy of the death 
certificate; medical treatise evidence regarding myocardial 
infarction; certification from the Office of Adjutant General 
of the Armed Forces of the Philippines dated in August 2003; 
and the appellant's June 2007 testimony before the Board.  
The new evidence fails to show competent evidence that the 
veteran's acute myocardial infarction was related to service 
or to a service-connected disability, as was the case at the 
time of the previous final decision.  Therefore, the new 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate a claim and does 
not raise a reasonable possibility of substantiating the 
claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the March 2005 final decision denying the appellant's 
application to reopen a claim for service connection for the 
veteran's cause of death.

The Board finds that the additional evidence submitted after 
the March 2005 final decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional evidence fails 
to show that the veteran's acute myocardial infarction was 
related to service or a service-connected disability.

The appellant's lay statements, including testimony at the 
personal hearing, are redundant of previously considered 
contentions from the appellant and therefore are not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
contentions raised are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the evidence is not new.  While the appellant can 
attest to the veteran's symptoms that he experienced, she 
lacks the medical expertise to relate his cause of death to 
his service.  Her statements are not material to the critical 
issues in this case of whether the veteran's cause of death 
is related to his service.  Moray v. Brown, 5 Vet. App.  211 
(1993).  Therefore, the Board finds that new and material 
evidence has not been submitted and the appellant's claim is 
not reopened.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for the veteran's 
cause of death is not reopened.

ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


